Title: To Benjamin Franklin from Lafayette, 11 June 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My Dear SirParis june 11h 1782
Major Ross Having Called Upon me this Morning, and Having said that in the Mean while You Give His Lordship’s Conditional Disharge it was Your Opinion I should Give that of the Aids de Camp at the Bottom of which you will Express Your Approbation of the Measure, I Request You will please to Have the Piece drawn up in the Way that Appears to You the Most properly Expressed—
When General Lincoln Has Been Released his family were Exchanged With Him, and it May serve as a precedent, particularly Now that Negotiations are said to Be likely to take place.
Congress are so very strict, and General Washington so very Cautious Upon the Exclusive Rights of Governement Alone in settling all Exchanges that I Cannot take Great deal Upon Myself— I am without Instructions whatsoever, and Have no Powers of Any kind— But Congress know My Intentions are Good, and I Cannot Be Accused of a Propensity towards the British Nation— I think therefore that if I Am Authorised By your Advice I May Concur with You in Releasing the family of the General you Have disharged, Provided it is in the same Conditional Way—that is in Case the Exchange is Immediately Made By Congress, or Has been Agreed to Even Before We write this peace— Be pleased therefore, My dear sir, to Have it drawn up in the Way that Appears Most Convenient to Every party, Provided it does not Commit Either You or Me (for you know that in our American Governement one Must be Cautious) and after it is writen fair, Leave a place for My Name to Be put in and Be pleased to write You think the Conditional exchange of these Gentlemen (so far as you know it) Consistent with the sense of Congress, and that you Advise me to Agree to the Measure, or any thing that Appears to You will Answer the purpose.
Most Respectfully and Affectionately Yours
Lafayette

I think with you, My dear sir, we must in this Moment do every thing we Can to show our good dispositions, so as to let the Ennemy Have the Blame in every miscarriage of Negotiations— and personally I wish to Act politely By lord Cornwallis

